Title: To Thomas Jefferson from Francis Hopkinson, 1 December 1788
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philada. Decr. 1st. 1788

I wrote to you three or four weeks ago, and I now take the opportunity by Mr. Govr. Morris of sending you a small Package of News Papers, Pamphlets &c. amongst which is a work of my own just published. I beg Miss Jefferson’s Acceptance of a Copy, and wish it may be to her Taste. It is a Book of Songs, which I composed, occasionally, for my Daughters, who play and sing them very well. The last Song, if play’d very slow, and sung with Expression, is forcibly pathetic, at least in my Family. Both Words and Music were the Work of an hour in the Height of a Storm. But the Imagination of an Author who composes from his Heart, rather than his Head, is always more heated than he can expect his readers to be.
We have nothing here but Electioneering and the New Constitution. I cannot enter into the Detail. I refer you to the News Papers. By the Bye, you have been often dish’d up to me as a strong Antifederalist, which is almost equivalent to what a Tory was in the Days of the War, for what Reason I know not, but I don’t believe it and have utterly denied the Insinuation.
I had set my heart upon the Vinegar you order’d for me, and am not a little sower’d by the Disappointment, for I have given up all Expectation of it now.
Nothing new here in the philosophical way. Dr. Franklin very  well, all things consider’d. Mr. Rittenhouse as usual, neither in absolute health, nor absolutely sick.
With best Regards to Miss Jefferson I am Your ever faithful & affectionate Friend,

Fras. Hopkinson

